In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00183-CV
                            ____________________

                       BELINDA PUNTANEN, Appellant

                                         V.

                         BILLY KIMBERLIN, Appellee
_______________________________________________________             ______________

                   On Appeal from the County Court at Law
                             Polk County, Texas
                         Trial Cause No. CV03150
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Belinda Puntanen filed a notice of appeal but failed to pay the filing fee and

failed to file a brief. On June 2, 2014, we notified the parties that the appeal would

be dismissed unless the appellant remitted the filing fee for the appeal. On June 16,

2014, we notified the parties that the reporter’s record had not been filed and that

the appeal would be submitted to the Court without a reporter’s record unless we

received a response. On August 14, 2014, in response to correspondence referring

to an affidavit of indigence that had been filed in the justice court, we notified the

                                          1
appellant that an affidavit of indigence and a motion for extension of time to file an

affidavit of indigence would have to be filed with this Court if the appellant wished

to establish indigence for purposes of this appeal. Appellant did not file a brief or

respond to the Court’s notice that we required a current affidavit of indigence if

she wished to proceed with the appeal without prepayment of costs. On September

18, 2014, we notified the parties that the appeal would be submitted to the Court

without a reporter’s record and directed the appellant to file her brief by October

20, 2014. She did not file a brief. On October 23, 2014, we notified the parties of

the submission of the appeal without briefs. See Tex. R. App. P. 39.8.

      Appellant failed to comply with a notice from the Clerk of the Court

requiring a response within a specified time. See Tex. R. App. P. 42.3(c).

Appellant failed to prosecute the appeal by filing a brief assigning error for

appellate review. See Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b). We

dismiss the appeal for want of prosecution. See Tex. R. App. P. 43.2(f).

      APPEAL DISMISSED.


                                              ________________________________
                                                       HOLLIS HORTON
                                                            Justice
Submitted on November 13, 2014
Opinion Delivered November 20, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.
                                          2